TEXAS DEPARTMENT OF CRIMINAL JUSTICEQ5~/£- OOcffi'&L*
                                                  CORRESPONDENCE / CONTRABAND DENIAL FORM


     NAME     ^ghA«h<xt
              \T 77 *. A
                         rf\e(vU                      DATE CORRESPONDENCE
                                                                                                               tdcj-cid* t%q<fo7
                                                                                                               DATE OFFENDER " * .
     UNIT '   RV Q^H                                , RECEIVED "Ififltf                                        NOTIFIED              -fr\m(ffr"
     CORRESPONDENCE: DTP OR jg[ FROM C^.f^ of Af|j»«l{]g

                                                      1?alU* t T* V^o^
 The above correspondence has been d#iied*'to ybu irt acldfdance'With BP-03.91, Uniform Offender Correspondence
 Rules      |             *                                i
                                                                              J.                                                 %
                    TE CAUSE
     CHECK APPROPRIATE <           OR CAUSES FOFy>EN1AL AND STATEuAPPROPRIATE REASON
 DContent           v-       DContraband              ffllEnclosure
                                                      tfcnclosure "'" r QPackage / Publication
                                                                                   Pttblicatk                       DSealed Correspondence

     DENIED: £^v<iJ^^UA.{ — I Qtf*H JW^*A C&,*<p                                                     J.


 ?                             ~
     RECEIVED! alL&A^y\bJLfiK^iAo^^j
•+
                         T
     APPEAL*'                                         *
 (Should the offender decide to appeal thelejection of said correspondence/contraband, he/she must notify the Unit Mailroom
^WITHIN TWO (2) WEEKS of offender nonfication requesting that this correspondence/contraband and the rejection form be
. forwarded to the Director's Review Committee (DRC). Should persons outside the institution desire to appeal, submit by mail
     to the Director's Review Committee, PO Box 99, Hurrtsville, TX 77342-0099. The appeal must reach the DRC WITHIN TWO
     (2) WEEKS of the notification date listed above.                 I                                       , f
     Does offender wish to appeal the decision? DYesHNotJ Non-Appealable -j |A^ f. /, ,u                                                      Date



     DISPOSITION: Offender must check the desired disposition at\he time the denial is presented.
       L^ Destroy                                                                                    •,
       D Send to the following person at the offender's expense:                    ;
                                                                                                          Name and Address




       -T^S '• -" ^el^erW^ure &Date                   fc^                          ^Mailroom Reptessfrtative Signature &Date
     .UNIT DISPOSITION:             *                             .               ~
     ." \'7..--!.              •        '. .- ,      ; •-• Date           •    ...-,,••,:.    _, —XErqpfoySiBrs.Signature
                                                                                                          .—-^-.
                                                                                                                          .^%„. ;;>;.^f
                                                                                                                                .'..'•••''•<u" :'/ yJi-r't'
                                                                                                                                               ^fl^,^

     •*j-7^£$Pk '•:\--r>Txc?- -r.:i.>;••-.>•"•                                          •',-. •:. •:• ^-x^mk^Mm^^
     Original-Send16 the 6^C IF THE OFFENDER WlS$E^T%AfPEAL. if not, keep on,umt. €6tfft Of*W$IW5f : > *
      Gold -Unit Copy                                     .'                                              '               JUL 2 7 2015
      Ye%w -OffenderCopy                                          ^                                                       JUL I t £UID
      PinK **• Mail to sender/addressee of correspondence                                                                    .       Mat?
      M53<Rev-3/12)                                                                                 . .               ciert!!>*h oSr|ct ,
                .Jr-*-^^^^.'
       AFTER FIVE DAYS RETURN TO
TEXAS DEPARTMENT OF CRIMINAL JUSTICE
WAYNE SCOTT UNIT MAILROOM
6999 RETRIEVE                                         17 JUL 2015 -PW1*.'
ANGLETON, TX 77515
                                                      COURT OF APPEALS                       ^^...c,
                                                      FIFTH DISTRICT OF ™S AT DALLAS
                                                      GEORGE L. ALLEN SR. COURTS BLDG.
                                                      600 COMMERCE ST., STE. 200
                                                      DALLAS, TX       75202
                                                      |llllI,|M„.|l|,H|l,l.l.|Mll,MHMI'»l»lHPlinW»M,rt
                                       "52G24-BBSSS